Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0005780
                                                      17-JAN-2014
                                                      08:12 AM




                         SCPW-13-0005780


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   DAVID T. FLEMING, Petitioner,


                                vs.


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING

                      (CR. NO. 06-1-0570(1))


                  ORDER DENYING WITHOUT PREJUDICE

                PETITION FOR WRIT OF HABEAS CORPUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner David T. Fleming’s


petition for a writ of habeas corpus, filed on November 27, 2013,


the documents attached thereto and submitted in support thereof,


and the record, it appears that petitioner is seeking similar


relief pursuant to a petition for a writ of mandamus, filed on


October 15, 2013, in SCPW-13-0004021.   The court, therefore, can


address the issues raised in the petition for a writ of habeas


corpus together with the issues raised in the petition for a writ


of mandamus.   Accordingly, 

          IT IS HEREBY ORDERED that the petition for a writ of


habeas corpus is denied without prejudice to the court reviewing


the issues in conjunction with the petition for a writ of


mandamus.


          DATED: Honolulu, Hawai'i, January 17, 2014.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack